Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The claims are being amended in view of the previous Examiner’s Amendment dated 23 February 2022. 

Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli, Registration No. 41,290, on 22 February 2022.

The application has been amended as follows: 

17. (Currently Amended) A non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of processing I/O operations comprising:
receiving, at a data storage system, a write operation that writes first data to a target logical address, wherein the data storage system includes a plurality of storage tiers including a first storage tier of rotating non-volatile storage devices and a second tier of non-volatile solid state storage devices; 
storing the first data of the target logical address in a first level cache; 
destaging the first data from the first level cache to a first physical storage location in the first storage tier; and 
an associated hash value in said one subrange associated with said each non-volatile solid state data storage device, wherein each of the plurality of subranges is partitioned in a second plurality of subranges, and wherein said each non-volatile solid state storage device has a plurality of channels over which data on said each non-volatile solid state storage device is accessible in parallel and wherein each of the plurality of channels is used to read data content having an associated hash value in one of the second plurality of subranges of said one subrange associated with said each non-volatile solid state storage device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139